ShiftPixy, Inc.November 25, 2016Mr. Brian HoughUnited States Securities and Exchange CommissionDivision of Corporation Finance100 F. St., N.E. Washington, D.C. 20549-7010Re: ShiftPixy, Inc. Offering Statement on Form 1-AInitially Filed May 31, 2016 File No. 024-10557Dear Mr. Hough,We hereby request qualification of the above Offering Statement on Form 1-A to Monday, November 28, 2016 at 5 p.m., or such later time or date as is practical.Thank you for your consideration. ShiftPixy, Inc. Sincerely,By:/s/ Scott W. AbsherScott W. AbsherPresident
